741 N.W.2d 835 (2007)
In re ESTATE OF James W. MILTENBERGER, Deceased.
Susan Eifler, Personal Representative of the Estate of James W. Miltenberger, Deceased, Appellee, and
Sharon Miltenberger, Petitioner-Appellee,
v.
Sandra Swartz, Respondent-Appellant.
Docket No. 133847. COA No. 270716.
Supreme Court of Michigan.
December 13, 2007.
On order of the Court, the application for leave to appeal the March 27, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are to discuss whether the dower election in MCL 700.2202(2)(c), as defined in MCL 558.1, violates the Equal Protection Clauses of the Michigan and federal constitutions as set forth in Const. 1963, art. 1, § 2 and the Fourteenth Amendment to the United States Constitution.
The Clerk of the Court is directed to place this case on the April 2008 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than January 28, 2008, and appellees' brief and appendix, if appellees choose to submit an appendix, must be filed no later than February 21, 2008.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than March 6, 2008.